Name: Commission Regulation (EC) No 2000/98 of 18 September 1998 on the issuing of import licences for bananas under the tariff quota for the fourth quarter of 1998 and on the submission of new applications (Text with EEA relevance)
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  international trade;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 19. 9. 98L 257/10 COMMISSION REGULATION (EC) No 2000/98 of 18 September 1998 on the issuing of import licences for bananas under the tariff quota for the fourth quarter of 1998 and on the submission of new applications (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 1637/98 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 1442/93 (3), as last amended by Regulation (EC) No 1409/96 (4), lays down detailed rules for the application of the arrange- ments for importing bananas into the Community; whereas Commission Regulation (EC) No 478/95 (5), as amended by Regulation (EC) No 702/95 (6), lays down additional rules for the application of the tariff quota arrangements laid down in Articles 18 and 19 of Regula- tion (EEC) No 404/93; Whereas Article 9(3) of Regulation (EEC) No 1442/93 lays down that where, in the case of a given origin, for a country or group of countries referred to in Annex I to Regulation (EC) No 478/95, the quantities covered by import licence applications from one or more of the categories of operators exceed the quantity available, a reduction percentage to be applied to applications shall be set; Whereas the quantities available for import under the tariff quota are laid down for the fourth quarter of 1998 in Commission Regulation (EC) No 1646/98 (7); Whereas in the case of the quantities covered by licence applications that are either less than or equal to the quantities available, licences are issued for the quantities applied for; whereas, however, for certain origins, the quantities applied for exceed the quantities available set out in the Annex to Regulation (EC) No 1646/98; whereas, therefore, a reduction percentage should be set to be applied to each licence application for the origin or origins involved and category of licence in question; Whereas, the maximum quantity for which such licence applications may still be submitted should be set taking account of the available quantities fixed by Regulation (EC) No 1646/98 and the applications accepted at the end of the application period whereas Regulation (EC) No 478/95 on additional rules for the application of Regula- tion (EEC) No 404/93 as regards the tariff quota arrange- ments for imports of bananas into the Community and amending Regulation (EEC) No 1442/93 applies; Whereas this Regulation should apply immediately to permit licences to be issued as quickly as possible; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 Import licences shall be issued under the tariff quota arrangements for the import of bananas for the fourth quarter of 1998 for the quantity indicated in the licence application, multiplied by reduction coefficients of 0,6837, 0,7653, 0,4645 and 0,8904 for applications indic- ating the origins Columbia', Costa Rica', Dominican Republic' and CÃ ´te dIvoire' respectively. Article 2 The quantities for which licence applications may still be lodged in respect of the fourth quarter of 1998 are laid down in the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (1) OJ L 47, 25. 2. 1993, p. 1. (2) OJ L 210, 28. 7. 1998, p. 28. (3) OJ L 142, 12. 6. 1993, p. 6. (4) OJ L 181, 20. 7. 1996, p. 13. (5) OJ L 49, 4. 3. 1995, p. 13. (6) OJ L 71, 31. 3. 1995, p. 84. (7) OJ L 210, 28. 7. 1998, p. 55. EN Official Journal of the European Communities19. 9. 98 L 257/11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 1998. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities 19. 9. 98L 257/12 ANNEX (in tonnes) Quantities available for new requests NICARAGUA 48 351,916 VENEZUELA 23 837,117 OTHERS 83 290,442 BELIZE 7 950,000 CAMEROON 3 969,200 Other ACP 818,533